Case 1:20-mc-00199-JGK-OTW Document 3-65 Filed 04/24/20 Page 1 of 6




         Exhibit MMM
                                        Case 1:20-mc-00199-JGK-OTW Document 3-65 Filed 04/24/20 Page 2 of 6




REAL ESTATE | PROPERTY REPORT

Meet the Other Man Who Bought the
Chrysler Building
Rene Benko built a European property empire before becoming owner of iconic New York skyscraper




Rene Benko, founder of Austria’s largest privately held real-estate company, at the
amfAR Cannes Gala 2019 in May.
PHOTO: GISELA SCHOBER�GETTY IMAGES


By Konrad Putzier
July 23, 2019 7�00 am ET

New York property mogul Aby Rosen is the public face of the group that bought
Manhattan’s famed Chrysler Building. But to get it done, he teamed with the high-
school dropout behind a European real-estate empire.

That partner is Rene Benko, 42-year-old founder of Austria’s largest privately held
real-estate company.

Mr. Benko’s Signa Holding GmbH controls property worth an estimated $9.5 billion,
according to research ﬁrm Real Capital Analytics. Signa puts the value at closer to $16
billion.
                                       Case 1:20-mc-00199-JGK-OTW Document 3-65 Filed 04/24/20 Page 3 of 6
Born and based in Innsbruck, Austria, Mr. Benko has become a major player in German
real estate, too. Signa owns the majority of Germany’s largest department-store
operator, Galeria Karstadt Kau of, and last month agreed to take full ownership. Signa
also bought roughly 24% stakes in two Austrian newspapers, Krone and Kurier.

                                                                                 Mr.
SHARE YOUR THOUGHTS                                                              Benko
                                                                               is
Which iconic building would you like to own? Why? Join the conversation below. known
                                                                                 for his
                                                                                 busines
s and political connections, and his ties with former Austrian chancellor Sebastian
Kurz may have helped with his pursuit of the Chrysler Building.

The property mogul joined then-chancellor Mr. Kurz in May 2018 on a state visit to the
United Arab Emirates, where he built relationships with representatives of deep-
pocketed investment ﬁrms, according to people close to Signa.

One of these ﬁrms was the Abu Dhabi Investment Council, then the majority owner of
the Chrysler Building. When ADIC decided to sell the property, it contacted Mr. Benko,
these people said.

Signa and Mr. Rosen’s ﬁrm RFR brieﬂy considered converting part of the 1930 oﬃce
tower into a hotel, but dismissed it as economically unfeasible. Instead, they plan to
renovate the tower: adding new windows and upgrading bathrooms, corridors and
building systems, and redeveloping the retail space in an eﬀort to make it proﬁtable
despite a punishingly high ground rent. The tower‘s owners don’t own the ground
beneath the property and pay rent on the land to the Cooper Union school.

“This extraordinary New York City icon ﬁts perfectly into SIGNA’s portfolio of historic
properties in prime city locations,” Mr. Benko said in a statement.

Until his partnership’s purchase of the Chrysler Building for $150 million, Mr. Benko
had focused on central Europe, where economic growth and low interest rates helped
push commercial property prices to record highs.

“There is no doubt he rode the wave and rode it successfully,” said Walid Chammah,
former co-president of Morgan Stanley and a member of Signa’s advisory board. But,
he added, Mr. Benko was smart to focus on cities like Vienna and Berlin, whose
property markets rose faster than other European cities, and he has shown a talent for
redeveloping properties.
                                        Case 1:20-mc-00199-JGK-OTW Document 3-65 Filed 04/24/20 Page 4 of 6
His strategy has risk. Shopping centers in Germany are increasingly struggling with
the rise of online retail and rents could fall in the coming years. ‘The structural
headwinds around retail are strong in Europe, and they are above average in
Germany,” said Peter Papadakos, a managing director at research ﬁrm Green Street
Advisors.

A Signa spokesman said that rents at many of its properties are below market average,
and that debt accounts for less than 50% of the value of its real estate portfolio.

Born into a middle-class family, Mr. Benko dropped out of high school at 17 and became
a real-estate developer. Michael Fuchs, the German-born co-founder of RFR,
remembers meeting him at a Munich dinner party in the mid-2000s before Mr. Benko
had made a name.




From left: Stella Glaubitz, granddaughter of Guenter Heinlein, Arnold Schwarzenegger
and Rene Benko during 2017’s Oktoberfest in Munich.
PHOTO: GISELA SCHOBER�GETTY IMAGES


“You could see in his body language that the man is driven,” Mr. Fuchs recalled.

Signa’s backers include some boldface European names, like Ernst Tanner, executive
chairman of Swiss chocolatier Lindt & Sprungli, and the late Formula One driver Niki
Lauda’s foundation.

Some Signa partners have made headlines for the wrong reasons.

Diamond trader Beny Steinmetz, who helped fund Mr. Benko’s acquisition of a portfolio
of Karstadt properties in 2012, was the subject of a criminal investigation in Guinea.
The government accused him of corruption over a massive iron-ore reserve in the West
                                                  Case 1:20-mc-00199-JGK-OTW Document 3-65 Filed 04/24/20 Page 5 of 6
African country. Mr. Steinmetz has denied wrongdoing, and in February the two sides
reached a settlement agreement. A spokesman said Mr. Steinmetz and his company
have been “cleared of all alleged wrongdoing.”

Falcon Private Bank Ltd., which is embroiled in the 1MDB corruption scandal, has also
invested with Mr. Benko, according to Signa’s website. Swiss regulators sanctioned the
bank in 2016 for “failing to carry out adequate background checks into transactions
and business relationships” with the Malaysian sovereign-wealth fund. Falcon declined
to comment.

                                                                                         Signa said both
MORE FROM PROPERTY REPORT                                                                investors were
                                                                                         reputable when
•   Individual Investors Find Withdrawal Window Shut for Property Funds April 14, 2020   they teamed up
•   Co-Working Suddenly Feels Like the Of ice of Yesterday April 14, 2020                with the company,
•   Landlords, Companies Clash Over Rent Payments During Coronavirus April 14, 2020
                                                                                         and that it
                                                                                         “separated
                                                                                         immediately from
                                                                                         both investors and
bought them out when legal and reputational issues emerged.”

Mr. Benko had his own brush with the law. Following a 2012 tax fraud conviction over
alleged attempts to bribe Italian government oﬃcials, he no longer holds any executive
position at the company and merely serves as the chairman of its advisory board,
according to the company’s website.




Mr. Benko’s criminal record has been cleared under Austrian law because enough time
has lapsed since his conviction. He declined to comment on the matter.

Some of Mr. Benko’s investors say they don’t hold his partners’ background against
him.

“When you quickly want to build a fortune, you can’t wait until a bank…with a good
name agrees to work with you,” said Roland Berger, the founder of the global business
                                         Case 1:20-mc-00199-JGK-OTW Document 3-65 Filed 04/24/20 Page 6 of 6
consultancy who has invested in Signa. “The banks only come when you’re already
rich. Now they’re lining up with him.”

Write to Konrad Putzier at konrad.putzier@wsj.com




                                         Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

                                         This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
                                         https://www.djreprints.com.
